[Cite as State v. Borrero, 2019-Ohio-1500.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                        GEAUGA COUNTY, OHIO


 STATE OF OHIO,                                   :      MEMORANDUM OPINION

                  Plaintiff-Appellee,             :
                                                         CASE NO. 2018-G-0174
         - vs -                                   :

 ALEXIS JAVIER ZAYAS BORRERO,                     :

                  Defendant-Appellant.            :


 Criminal Appeal from the Chardon Municipal Court, Case No. 2018 CRB 00630.

 Judgment: Appeal dismissed.


 James M. Gillette, City of Chardon Police Prosecutor, PNC Bank Building, 117 South
 Street, Suite 208, Chardon, OH 44024 (For Plaintiff-Appellee).

 Dawn M. Gargiulo, Assistant Public Defender, 211 Main Street, Chardon, OH 44024 (For
 Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}      Appellant, Alexis Javier Zayas Borrero, appeals a probation condition

ordered following a conviction for Discharge of a Firearm (R.C. 2923.162(A)(2)) by the

Geauga County Court of Common Pleas prohibiting him from consuming alcohol; using,

consuming, or possessing drugs; or entering a bar, subject to testing at appellant’s

expense. We decline to address the merits.

        {¶2}      The sole issue on appeal relates to what appellant claims are improper

conditions of probation placed on appellant. On March 13, 2019, appellant, by and
through counsel, filed a “NOTICE THAT APPELLANT’S PROBATION IS TERMINATED.”

In the notice, appellant stated that “[t]he issue for review on appeal concerns a condition

of probation and, therefore, is moot as to Appellant. Despite mootness as to Appellant,

the issue is capable of repeating and evading review.”

       {¶3}   On April 9, 2019, appellee, the state of Ohio, filed a motion for leave to file

brief instanter and a motion to supplement the record with a certified copy of the trial

court’s order terminating appellant’s probation.

       {¶4}   The court holds that while it is possible this issue may be repeated, it will

not necessarily evade review. The facts of appellant’s underlying offense are unique to

his case and will not necessarily be relevant in any subsequent case. Any ruling on the

issue would be purely advisory given that there is no relief we are able to provide to

appellant. Therefore, we decline to address the merits of the appeal.

       {¶5}   Appellant’s appeal is hereby dismissed as moot.




CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                             2